PCIJ_AB_71_LighthousesCreteSamos_FRA_GRC_1937-10-08_JUD_01_ME_03_FR.txt. II7

OPINION INDIVIDUELLE DE M. HUDSON

{Traduction.]
I.

Le compromis du 28 août 1936 énonce comme il suit la
question posée à la Cour dans la présente espèce :

Si le contrat intervenu le xer/14 avril 1913 entre la Société
française en nom collectif Collas & Michel, dite « Administra-
tion générale des Phares de l’Empire ottoman », et le Gou-
vernement ottoman, portant prorogation, du 4 septembre 1924
au 4 septembre 1949, des contrats de concession consentis a
ladite société, est dûment intervenu et partant est opérant
vis-à-vis du Gouvernement hellénique, en ce qui concerne les
phares situés sur les territoires de Crète, y compris les îlots
adjacents, et de Samos, qui lui furent attribués à la suite des
guerres balkaniques.

Dans un litige entre les mêmes Parties, qui avait été tranché
par la Cour le 17 mars 1934 (Série A/B, n° 62), le compromis
du 15 juillet 1931 (Série C, n° 74, p. 11) formulait la question
dans ces termes:

Si le contrat intervenu le xrer/r4 avril 1913 entre la Société
francaise en nom collectif Collas & Michel, dite « Administra-
tion générale des Phares de l’Empire ottoman », et le Gou-
vernement ottoman, portant prorogation du 4 septembre 1924
au 4 septembre 1949 des contrats de concession consentis à
ladite société, est dûment intervenu et partant est opérant
vis-à-vis du Gouvernement hellénique en ce qui concerne les
phares situés sur les territoires qui lui furent attribués à la
suite des guerres balkaniques ou postérieurement.

La similitude frappante de ces deux énoncés oblige, dans l’exa-
men de la présente affaire, à commencer par analyser l’arrêt de
la Cour du 17 mars 1934, préliminairement à l'interprétation
du compromis du 28 août 1936. |

*

Dans son précédent arrét, la Cour, ayant analysé les termes
du compromis du 15 juillet 1931 à la lumière de Vhistorique
de cet instrument et résumé les thèses des Parties, déclarait

(p. 18) que

Il y a dès lors trois questions de fond dont la Cour doit
s'occuper, savoir: la détermination de l'intention des Parties
quant à l'objet du contrat, l'examen de la question de savoir
si ce contrat est « dûment intervenu » d’après le droit ottoman,
ainsi que l'examen de l’opposabilité dudit contrat à la Grèce.

27
I18 A/B 71 (PHARES EN CRETE, ETC.). — OP. HUDSON

N

Les réponses. fournies à ces trois questions formaient la base
de l'arrêt. Sur la première, la Cour aboutit à la conclusion que
l'intention des Parties au contrat du JA avril 1913 n'était
pas d’exclure de l’opération de ce contrat des territoires qui se
trouvaient, à l’époque, militairement occupés. Quant à la seconde
question, la Cour estima que le contrat du ret/r4 avril 1913
était « dûment intervenu », selon le droit ottoman, en ce sens
que les formalités exigées pour assurer la validité du contrat
avaient été remplies. À la troisième question il fut répondu que
le contrat du rer/14 avril 1913 était opérant, vis-à-vis de la
Grèce, en vertu des dispositions de l’article g du Protocole XII
signé à Lausanne le 24 juillet 1923 (28 Recueil des Traités de
la Société des Nations, p. 203). Outre ses réponses a ces trois
questions, la Cour répondit (p. 26) à trois objections soulevées
par le Gouvernement hellénique « contre les conséquences décou-
lant de Vapplication de l’article g du Protocole XII ».

La décision rendue par la Cour en 1934 fut

que le contrat intervenu le xrer/r4 avril 1913 entre la Société
française en nom collectif Collas & Michel, dite « Administra-
tion générale des Phares de l’Empire ottoman », et le Gou-
vernement ottoman, portant prorogation du 4 septembre 1924:
au 4 septembre 1049 des contrats de concession consentis à
ladite société, est dûment intervenu et partant est opérant
vis-à-vis du Gouvernement hellénique en ce qui concerne les
phares situés sur les territoires qui lui furent attribués à la
suite des guerres balkaniques ou postérieurement.

Immédiatement avant d’avoir formulé cette décision, la Cour,
cependant, fit une importante déclaration qu’elle qualifia de
« réserve ». Le compromis du 15 juillet 1931 avait, dans son
chapitre II tel qu'il était résumé par la Cour (pp. 12 et 13),
envisagé « une procédure ultérieure dont le but était le règle-
ment de toutes réclamations pécuniaires de l’Administration des
Phares contre le Gouvernement hellénique ou inversement, ainsi
que la fixation de l'indemnité de rachat de la concession au
cas où l’arrêt reconnaîtrait que le contrat du 1er/14 avril 1913
était dûment intervenu ». C’est sans doute en ayant présente à
Vesprit cette « procédure ultérieure », et afin d’être sûre que
des conséquences exagérées ne soient pas déduites de l’interpré-
tation de son arrêt, que la Cour fit la déclaration suivante

(p. 28):

D'autre part, la Cour a estimé que Île compromis ne lui
demande rien d'autre qu'une décision de principe, et que sa
tâche n'est pas de dire quels sont les territoires détachés de la
Turquie et attribués à la Grèce à la suite des guerres balka-
niques ou postérieurement et où se trouvent les phares à l'égard
desquels le contrat de 1913 est opérant. Il y a d’ailleurs d'autant
plus lieu de faire cette réserve que les Parties n’ont pas discuté

28
II9 A/B 7I (PHARES EN CRETE, ETC.). — OP. HUDSON

devant la Cour les questions de fait et de droit pouvant être
soulevées à cet égard, et sur lesquelles elle n’a pas été appelée
à se prononcer.

.

Peut-être la réserve n’était-elle pas nécessaire à cette fin, mais
elle semble avoir laissé au Gouvernement hellénique la pos-
sibilité de contester, tout au moins pour des motifs dont i
n'avait pas été question dans l’arrét, que le dispositif de cet
arrêt, selon lequel le contrat de 1913 était dûment intervenu
et partant opérant vis-à-vis de la Grèce, trouvât son applica-
tion à l'égard de phares situés sur un territoire déterminé.

C'est précisément ce qui se produisit. Quatre mois après le
prononcé de l'arrêt, à la date du 17 juillet 1934, le ministre
des Affaires étrangères de Grèce adressa à la légation de France
à Athènes une note verbale (Mémoire français, p. 42), dans
laquelle le Gouvernement hellénique se déclarait prêt à exécu-
ter l’arrêt rendu, mais faisait observer que la Cour n'avait
rendu, selon ses propres termes, qu'une décision de principe,
qu'elle n'avait pas eu à déterminer les territoires visés par le
contrat et qu’elle s'était abstenue de le faire. Dans la même
note verbale, le Gouvernement hellénique annonçait son inten-
tion de profiter de la réserve formulée par la Cour et de limi-
ter son acceptation de l'arrêt aux questions qui avaient été
soumises à la Cour et effectivement tranchées par elle. Le Gou-
vernement hellénique exprimait l’avis que le contrat du ret/
14 avril 1913 ne s’appliquait pas aux phares de Crète et de
Samos, et qu’il était « dénué de tout effet à l'égard de ces
Îles ». Aucun échange de documents diplomatiques ultérieur
n’a été porté à la connaissance de la Cour, mais le Gouverne-
ment français n’ayant pu se rallier au point de vue adopté par
le Gouvernement hellénique, les deux Gouvernements conclu-
rent à la date du 28 août 1936 le compromis en vertu duquel
la présente affaire est soumise à la Cour.

-

Il ressort des termes par lesquels débute le compromis du
28 août 1936 que la conclusion de cet instrument doit être
imputée à la réserve formulée par la Cour en 1934, le texte de
cette réserve étant cité dans le premier alinéa. Le second ali-
néa traite de la « divergence de vues » qui a surgi entre les
deux Gouvernements ; il indique que cette divergence s’est pro-
duite au sujet de la question de « l’applicabilité du principe
établi » par l’arrêt de la Cour « en ce qui concerne les phares
situés sur les territoires de Crète, y compris les îlots adjacents,
et de Samos». Selon le troisième alinéa, cette question est
considérée de part et d’autre comme « accessoire à la question
principale » déjà tranchée par la Cour; dans le quatrième ali-
néa, il est dit que les deux Gouvernements ont estimé que

29
120 A/B 7I (PHARES EN CRETE, ETC.). — OP. HUDSON

« ladite question » devait être déférée à la Cour. Le cinquième
alinéa dispose qu’en conséquence les deux Gouvernements
prient la Cour de bien vouloir trancher, en tenant compte de
l’époque où les territoires visés par le compromis ont été déta-
chés de l’Empire ottoman, la question dont le texte fait suite.
Le sixième alinéa a trait à des questions de procédure; le
septième, traitant de l'entrée en vigueur du compromis et de
sa transmission à la Cour, souligne de nouveau que la solu-
tion de la question soumise à la Cour est « considérée comme
concernant l’applicabilité dans un cas d'espèce de l'arrêt anté-
rieurement rendu » par la Cour.

. La Cour a pour tâche d'interpréter ce compromis. En ce
faisant, elle n’est pas liée par les interprétations du compromis
que donnent les Parties. Elle n’est pas davantage tenue de se
borner à examiner le compromis à la lumière des thèses exposées
par les Parties. Les questions à trancher sont celles qui sont
contenues dans le compromis tel que la Cour elle-même l’inter-
prête; elles peuvent ou non être identiques à celles qu'ont
énoncées les Parties. Quelle que puisse être la situation lorsque
la Cour exerce sa juridiction obligatoire, la Cour, quand elle
répond à une question à elle soumise par un compromis, doit
conserver pleine liberté d'interpréter les termes de ce compromis,
de dire quelle est la question à laquelle le compromis l'invite
à répondre, et de rédiger sa réponse conformément au droit

applicable.

En outre, le texte du compromis doit étre considéré comme
un tout (Série B,' n° 2, p. 23; Série A/B, n° 49, p. 317). “Ce
point présente une importance particulière lorsque — c'est ici
le cas — les parties ont non seulement énoncé une question et
demandé que, pour trancher cette question, un certain élément
soit pris en ligne de compte, mais encore ont eu recours à des
formules diverses pour caractériser la question par elles énoncée.

La citation qui figure dans le premier alinéa du compromis
dénote l'intention des deux Parties de placer le présent litige
dans le cadre de la réserve insérée par la Cour dans son arrêt
antérieur et de soulever, selon les termes adoptés par la Cour,
« des questions de fait et de droit:» qui n'avaient pas été
débattues en 1034 et que la Cour n'était pas à cette époque
appelée à trancher. En d’autres termes, cette citation indique
que la Cour est maintenant invitée à dire si la Crète et Samos
sont comprises parmi «les territoires détachés de la Turquie
et attribués à la Grèce. à la suite des guerres balkaniques ou
postérieurement et où se trouvent les phares à l'égard desquels
le contrat de 1913 est opérant ».

Les formules diverses adoptées dans le compromis pour carac-
tériser la question soumise à la Cour fournissent d’autres indi-
cations: cette question est mentionnée dans le second alinéa

30
121 A/B 7I (PHARES EN CRÈTE, ETC.}. — OP. HUDSON

comme concernant « l’applicabilité du principe adopté par ledit
arrêt [celui de 1934] en ce qui concerne les phares situés sur
les territoires de Crète, y compris les îlots adjacents, et de
Samos »; elle est caractérisée dans le troisième alinéa comme
« accessoire à la question principale déjà tranchée par la Cour » ;
et, dans le septième alinéa, comme une question dont la solution
concerne « l’applicabilité dans un cas d’espèce de l'arrêt anté-
rieurement rendu » par la Cour. Evidemment, les Parties n'ont
pas entendu contester l'arrêt antérieur ni rouvrir aucune des
questions litigieuses tranchées par celui-ci. Cet arrêt était une
« décision de principe »; il traitait en général des phares aux-
quels s’appliquait le contrat en territoire grec; il fixait la
« portée du contrat » telle qu’elle était régie par l'intention des
Parties ; il constatait que certaines formalités du droit ottoman
avaient été remplies; et, toujours d’une manière générale, il
établissait le caractère opérant du contrat vis-à-vis de la Grèce.
Toutes ces questions sont maintenant « chose jugée », et les Parties
ne témoignent d’aucune intention de leur contester ce caractère.
Les définitions énoncées dans le compromis montrent que ce
que l’on cherche à obtenir maintenant, c’est un arrêt sur
« l’applicabilité dans un cas d’espéce », « l’applicabilité .... en
ce qui concerne des phares » situés sur certains territoires déter-
minés, des principes posés en 1934.

La Cour, en rendant son arrêt, est priée de trancher la
question «en tenant compte » d’un élément particulier de
l'affaire, savoir l'époque à laquelle la Crète et Samos « ont été
détachées de l’Empire ottoman ». Cela se conçoit, étant donné
que le seul argument invoqué par le Gouvernement hellénique
dans sa note verbale du 17 juillet 1934 — à l'appui de sa
manière de voir selon laquelle le contrat du 1er/14 avril 1913
ne s’appliquerait pas aux phares de Crète et de Samos — était
que lesdits territoires avaient été détachés de la Turquie avant
cette date. Si, éventuellement, d’autres arguments avaient pu
être invoqués à l'appui de cette thèse, le Gouvernement hellé-
nique, toutefois, n’y avait pas eu recours. Sans examiner cet
argument la Cour ne pourrait donc trancher la « divergence de
vues » qui s’est produite. On comprend, par là, l'importance
attachée par les Parties à un aspect particulier de la présente
espèce.

Il ne s'ensuit pas cependant que la Cour ait été invitée à ne
connaître que de ce seul élément de l'affaire. [1 ne s'ensuit pas
non plus que la Cour soit tenue de répondre exclusivement à la
question qui lui est posée sur la base de Vopinion à laquelle
elle arrive quant à l’époque du détachement. Si telle avait été
“l'intention des Parties, elles auraient énoncé la question sou-
mise par elles à la Cour dans des termes qui n’auraient visé
que ce seul et simple objet. Or, il n’en a pas été ainsi. Les
Parties ont formulé une question bien plus large, visant la

31
122 A/B 71 (PHARES EN CRETE, ETC.). — OP. HUDSON

validité et le caractère opérant du contrat de 1913 à l'égard
des phares de Crète et de Samos. La Cour ayant dit, dans son
arrêt précédent, que le contrat de 1913 était dûment intervenu
et partant était opérant vis-à-vis du Gouvernement hellénique,
en ce qui concerne les phares situés sur des territoires attri-
bués à la Grèce à l'issue des guerres balkaniques ou postérieu-
rement, mais ayant, d’autre part, fait une réserve quant à la
spécification des territoires où sont situés les phares pour les-
quels le contrat de 1913 est opérant, les Parties ont mainte-
nant demandé en termes exprès si la Crète et Samos figurent
parmi ces territoires. Selon l'énoncé même de la question, il
s’agit de savoir si le contrat de 1913 « est dûment intervenu et
partant est opérant vis-à-vis du Gouvernement hellénique en
ce qui concerne les phares situés sur les territoires de Crète, y
compris les îlots adjacents, et de Samos ». Restreindre, dans la
présente espèce, les points litigieux à la seule question de savoir à
quelle époque est intervenu le détachement des territoires, équi-
vaudrait à ne pas considérer suffisamment les termes, délibéré-
ment choisis, du cinquième alinéa du compromis. La Cour, bien
qu'elle soit tenué de prendre en considération l’époque à laquelle
la Crète et Samos furent détachées de l’Empire ottoman, demeure
libre d'apprécier l'importance de cet élément de l'affaire, dans
l'examen qui la conduit aux réponses ‘données par elle aux
questions bien plus larges qui lui ont été soumises.

Le compromis étant considéré comme un tout, il semble que
l'intention des Parties ait été de soumettre à la Cour des ques-
tions qui rentrent dans la réserve énoncée par l'arrêt de 1934;
les Parties considéraient ces questions comme visant l’applica-
tion, à certains territoires déterminés, de principes déjà établis
par la Cour dans la décision de principe rendue par elle en
1034 ; elles désiraient soulever, à propos de ces territoires, « des
questions de fait et de droit » qui, la Cour l'avait dit, pou-
vaient « être soulevées à cet égard » et sur lesquelles la Cour
n'avait pas été appelée à se prononcer en 1934; pour les Par-
ties, une, mais une seule, de ces « questions de fait et de
droit » était l’époque du détachement de la Crète et de Samos;
leur intention était que la Cour examinât les « questions de
fait et de droit » liées à la validité et au caractère opérant vis-
à-vis de la Grèce du contrat de 1913, en ce qui concerne les
phares de Crète et de Samos, dans la mesure où ces questions
litigieuses n'avaient pas, à la suite de l’arrêt de 1934, pris le
caractère dé « chose jugée ».

IT.

Il suffit, aux fins de la présente opinion, d'examiner très
brièvement la solution à donner à l'affaire en partant du point
de vue exposé ci-dessus.

32
123 A/B 7I (PHARES EN CRÈTE, ETC.). — OP. HUDSON
ok

Dans son Arrét du 17 mars 1934, la Cour a indiqué (p. 28)
qu'elle fondait sa décision sur l’article 9 du Protocole XII, qui
_est aimsi conçu:

Dans les territoires détachés de la Turquie en vertu du
traité de paix en date de ce jour, l'État successeur est pleine-
ment subrogé dans les droits et charges de la Turquie vis-à-vis
des ressortissants des autres Puissances contractantes et des
sociétés dans lesquelles les capitaux des ressortissants desdites
Puissances sont prépondérants, bénéficiaires de contrats de conces-
sion passés avant le 29 octobre 1914 avec le Gouvernement
ottoman ou toute autorité locale ottomane. Il en sera de même,
dans les territoires détachés de la Turquie à la suite des guerres
balkaniques, en ce qui concerne les contrats de concession
passés, avant la mise en vigueur du traité par lequel le trans-
fert du territoire a été stipulé, avec le Gouvernement ottoman
ou toute autorité locale ottomane. Cette subrogation aura effet
a dater de la mise en vigueur du traité par lequel le transfert
du territoire a été stipulé, sauf en ce qui concerne les terri-
toires détachés par le traité de paix en date de ce jour, pour
lesquels la subrogation aura effet à dater du 30 octobre 1918.

Diverses questions se posent à propos de l’application de cet
article au contrat du 1er/14 avril 1913, en ce qui concerne les
phares de Crète et de Samos.

*

Comme la Créte et Samos n’ont pas été « détachées de la
Turquie en vertu du Traité de paix » de Lausanne, l’article 9
du Protocole XII ne peut leur étre applicable, 4 moins que
l'on ne puisse dire qu’elles aient été « détachées de la Tur-
quie à la suite des guerres balkaniques ». La question se pose
donc de savoir dans quel sens l'expression « détachés » a été
employée dans l’article 0.

La même expression « détachés » figure dans le cinquième
alinéa du compromis du 28 août 1936. Au début de la procédure
écrite, l’agent du Gouvernement français (Mémoire français,
p. 5) énonçait dans les termes suivants la question actuellement
soumise à la Cour:

Ce dont il s’agit précisément est ceci: Est-ce que, dans une
certaine période où ces territoires n'étaient pas encore grecs, ils
pouvaient déjà être considérés comme n'étant plus ottomans au
point que le Gouvernement impérial ottoman n'avait plus le droit
‘d'y passer certains contrats ? |

C'est dans ce sens — l'agent hellénique le souligne — que la
Cour doit tenir compte de l’époque du détachement; à
son avis, il faut considérer le détachement comme ayant été

33
124 A/B 71 (PHARES EN CRÈTE, ETC.). — OP. HUDSON

effectué lorsque le pouvoir de conclure des contrats de conces-
sion tels que celui du xer/14 avril 1913 a cessé d'exister. C’est
apparemment dans ce sens que le terme « détachés » a été
employé dans la note verbale hellénique du 17 juillet 1934.
Aux stades ultérieurs de la procédure, l'agent du Gouvernement
français semble avoir modifié sa première manière de voir; il a
assimilé l'expression « détachés », dans le cinquième alinéa du
compromis, au terme « détachés », dans l’article 9 du Proto-
cole XII, et il a fait valoir que «le détachement, dans le système
de ce texte [c'est-à-dire dans l’article 9] ne se conçoit pas
sans un changement de souveraineté ». Il semble donc que les
Parties ne soient pas d’accord quant au sens du mot « déta-
chés », tel qu’il est employé dans le compromis du 28 août
1036. Même si l’on peut dire qu’elles s'accordent à reconnaître
que l'expression dont se sert ainsi le compromis est l’équiva-
lent du terme qui figure dans l’article 9 du Protocole XII,
elles ne sont pas d'accord sur le sens de l’expression « déta-
chés » dans ce dernier instrument.

Une divergence assez semblable s’était produite en 1934
(Série A/B, n° 62, pp. 15-16) au sujet de l’expression « dûment
intervenu », qui figurait à la fois dans le compromis du 15 juillet
1931 et dans l’article premier du Protocole XII. La Cour put
alors s’aider d’une référence aux travaux préparatoires affé-
rents au compromis du 15 juillet 1931; mais, dans la présente
espéce, elle n’a été mise en possession d’aucune donnée histo-
rique comparable, en ce qui est du compromis du 28 août
1036.

L'arrêt rendu par la Cour en 1934 n'est pas d’un grand
secours sur ce point. Il y est dit (p. 28):

En basant sa décision sur l’article 9 du Protocole XII, la
Cour n’a pas perdu de vue que la rédaction de cet article
diffère un peu de celle de l’article premier du compromis, en
tant que le compromis parle des « territoires qui furent attri-
bués » à la Grèce «à la suite des guerres balkaniques ou
postérieurement », tandis que l’article 9 concerne les terri-
toires détachés de la Turquie soit « en vertu du traité de
paix » (de Lausanne), soit « à la suite des guerres balka-
niques ». Toutefois, la Cour a été d'avis que, dans les deux
textes, et en ce qui concerne la Grèce, les mêmes territoires
sont visés, d'autant plus qu'aucune des Parties, à l’occasion des
références faites à l’article 9, n’a suggéré qu'il pourrait y avoir
une différence matérielle concernant les territoires visés dans
ces textes.

Dans la présente affaire, la. question, telle qu’elle est énoncée
dans le compromis, indique expressément que les territoires
dont il s’agit, la Crète et Samos, « furent attribués » à la
Grèce « à la suite des guerres balkaniques », et cependant la
Cour est priée de tenir compte de l’époque à laquelle ces

34
125 A/B 7I (PHARES EN CRÈTE, ETC.). — OP. HUDSON

territoires furent détachés de l’Empire ottoman. Ceci étant, on
ne peut pas dire, dans la présente affaire, comme on l’a dit
dans la précédente, que, par territoires aïtribués à la Grèce et
par territoires détachés de l'Empire ottoman, il faille entendre
les mêmes territoires.

On peut, dans le cinquième alinéa du compromis du 28 août
1936, s'être servi de l'expression « détachés » dans l’un des
deux sens suivants: 1} au sens de cessation des pouvoirs éta-
tiques nécessaires pour octroyer des contrats de concession,
c'est-à-dire au sens dans lequel, à un certain moment, les
agents des deux Parties ont interprété l’expression; ou 2) au
sens d'extinction complète d'une souveraineté antérieure par .
l'effet d’un acte tel qu’une cession. Toutefois, en donnant à
l'expression telle qu’elle est employée dans le compromis l’une
de ces deux acceptions, on ne réglerait pas nécessairement la
question qui se pose quant au sens de cette expression telle
qu'elle est employée dans Particle 9 du Protocole XII.

Quel que soit le sens attribué à l’expression « détachés »,
dans le cinquième alinéa du compromis et dans Particle 9 du
Protocole XII, il n’en reste pas moins, pour la Cour, à appré-
cier l’importance de la question aux fins de la décision à rendre
dans la présente espèce.

*

Il y a lieu, également, de répondre 4 une autre question
avant que la Cour, fondant sa décision sur l'article 9 du
Protocole XII, puisse dire qu’en ce qui concerne les phares de
Crète et de Samos, le contrat du xrer/14 avril 1913 est « dûment
intervenu et partant est opérant vis-a-vis du Gouvernement
hellénique ». Pour pouvoir affirmer ceci, il faut constater au
préalable que, nonobstant l’autonomie possédée par la Crète et
par Samos, le Sultan ou le Gouvernement ottoman avait, à la
date du rer/14 avril 1913, le pouvoir de conclure des contrats
de concession à l'égard des phares qui se trouvaient sur ces
territoires. Le Protocole XII n’a pas eu pour effet de conférer
une validité aux contrats qui en avaient toujours été dépour-
vus jusque-là. Il n’a pas sanctionné des contrats conclus ultra
vires. Lors de la rédaction du protocole, le représentant de la
Turquie, Ismet Pacha, doit avoir gardé ce point présent à
l'esprit lorsqu'il a dit qu’il ne pouvait pas « reconnaître comme
valables des engagements pris par le Gouvernement de Constan-
tinople pour les territoires sur lesquels ne s’étendait pas son
autorité effective ». (Recueil des Actes de la Conférence de
Lausanne, 2me série, I, pp. 419-420.) La conception tout entière
de la subrogation que prévoit l’article 9 repose sur l'existence
antérieure de droits et charges de la Turquie. En conséquence,
même si l’on doit attribuer à l'expression « dûment intervenu »
un sens plus étroit, le contrat du 1rer/14 avril 1913 ne saurait être

35
126 A/B 7I (PHARES EN CRÈTE, ETC.). — OP. HUDSON

tenu pour « opérant » vis-à-vis du Gouvernement hellénique,
en ce qui concerne les phares de Crète et de Samos, à moins
que le Sultan ou le Gouvernement ottoman n'ait eu, à cette
date, le pouvoir de lier lesdits territoires par un contrat de
cette nature.

Les agents des Parties n’ont pas eux-mêmes traité directe-
ment cette question. L'agent du Gouvernement français ne l'a
pas débattue parce que, selon l'opinion qu’il se faisait de la
tâche confiée à la Cour, la question ne se posait pas. L’agent
du Gouvernement hellénique a seulement insisté sur l’autono-
mie dont jouissaient la Crète et Samos dans la mesure où cette
autonomie a exercé une portée sur l’époque du détachement.
Cette manière de présenter l'affaire n'empêche pas la Cour
d'examiner la question comme lui ayant été soumise par le
compromis. Cet examen est grandement facilité par les déve-
loppements que les agents ont consacrés à l'étendue de l’auto-
nomie en Crète et à Samos, eu égard à l’époque du détachement
de ces îles d’avec l'Empire ottoman.

Cette question relative au pouvoir du Sultan ou du Gouver-
nement ottoman de conclure le contrat du xer/14 avril 1913
pour la Crète et pour Samos, n'a été en aucune manière
tranchée par l’arrêt de 1934. Elle n’a pas été alors examinée
par la Cour et, sauf une allusion de caractère très général faite
par l'agent du Gouvernement hellénique à la Crète en tant
qu’Etat vassal (Série C, n° 74, p. 317), elle n’a pas été esquissée
dans les exposés faits devant la Cour a cette époque. Elle
constitue l’une de ces « questions de fait et de droit » aux-
quelles s’applique la réserve énoncée par la Cour.

*

Avec l’aide et la protection d’autres Gouvernements — à
savoir ceux de la France, de la Grande-Bretagne, de l'Italie et
de la Russie — ainsi que grâce à des mesures prises contraire-
ment à la volonté du Gouvernement ottoman, la Crête obtint
son autonomie en 1899. Sa Constitution fut définitivement
adoptée le 29 avril 1899 par l’Assemblée crétoise, après avoir
été approuvée, non par le Gouvernement ottoman, mais par
des représentants des quatre États européens réunis en conférence
à Rome. Le premier article de la Constitution crétoise de 1899
et de celle de 1907 disposait que l’île de Crète, avec les îlots
adjacents, constituait un État (æoluxela) jouissant d’une auto-
nomie complète, dans les conditions établies par les quatre
grandes Puissances. Ces dernières, d’un bout à l’autre de leur
intervention, avaient constamment proclamé leur intention de
maintenir l'intégrité de l’Empire ottoman; en notifiant à la
Sublime-Porte, le 30 novembre 1898, le choix fait par elles d’un
Haut-Commissaire pour la Crète, elles se déclarèrent disposées à
confirmer les « droits suprêmes du Sultan » sur la Crète (Mémoire

36
127 A/B 7I (PHARES EN CRETE, ETC.). — OP. HUDSON

hellénique, p. 34) et, lorsqu’elles informérent le Haut-Commis-
saire, à la date du 28 mars 1899, de leur approbation de la |
première Constitution, elles stipulérent que la Constitution
ne devait pas porter atteinte aux « droits légitimes » du Sultan
(Mémoire francais, p. 28).

L’agent du Gouvernement hellénique définit la situation de la
Crète après 1899 comme étant celle d’un Etat mi-souverain ;
Vagent du Gouvernement francais souligne la suzeraineté du
Sultan. Il n’est pas nécessaire d’essayer de faire entrer dans
une catégorie juridique précise la Créte telle qu’elle était a cette
époque. Il n’y a pas lieu non plus, dans la présente opinion, de
préciser de manière complète la mesure de l’autonomie crétoise.
Il suffit de dire qu’à partir de 1899 le Gouvernement ottoman
n'a pas exercé de pouvoirs étatiques en Crète et, bien que le
pavillon du Sultan ait été cérémonieusement arboré en Crète
jusqu’au mois de février 1013, le gouvernement de l’île était
entièrement aux mains du Haut-Commissaire et des Crétois eux-
mêmes, sous réserve, à certains égards, de l'approbation des
quatre Etats européens. Dans ses relations extérieures, le Gou-
vernement crétois agissait indépendamment du Gouvernement
ottoman et il conclut diverses conventions internationales ou
y adhéra, par exemple la Convention de l’Union postale uni-
verselle et celle de l’Union télégraphique internationale. Si l’on
peut dire qu'après 1899 le Sultan conservait une souveraineté
théorique, il s’agissait d’une souveraineté dépourvue du dernier
vestige de pouvoir. Le Sultan ne pouvait ni mettre un terme
ni apporter des modifications à l’autonomie dont la Crète avait
été dotée, contre sa volonté et avec l'approbation des quatre
États européens. Une conception, juridique ne doit pas être
tendue jusqu’au point de menacer rupture, et l’on ne saurait
laisser obscurcir les réalités de cette situation par l'ombre d’une
souveraineté dépourvue de substance.

A partir de 1908, l’union de la Crète avec la Grèce fut envi-
sagée dans divers actes du Gouvernement crétois, et en IgI2,
à la veille de la guerre avec la Turquie, certaines démarches
furent entreprises dans ce sens. L’article 4 du Traité non ratifié
de Londres du 17/30 mai 1913 (107 British and Foreign State
Papers, p. 656) disposait que le Sultan cédait l'île de Crète
aux États balkaniques alliés contre lui et renonçait « en leur
faveur à tous les droits de souveraineté et autres qu’il possédait
sur cette fle »; cette disposition fut maintenue entre la Grèce
et la Turquie par le Traité d'Athènes, signé le rer/14 novembre
1913 et entré en vigueur plus tard au cours de ce mois (1b1d.,
‘p. 893); à la fin de 1913, tous les autres Etats balkaniques
avaient renoncé, en faveur de la Gréce, aux intéréts qu’ils
possédaient en Créte. Une analyse de la phrase équivoque
employée dans le Traité de Londres ne jetterait aucune lumière
sur les points litigieux de la présente espèce.

37
128 A/B 71 (PHARES EN CRETE, ETC.). — OP. HUDSON

Le contrat de concession de 1860, tel qu’il avait été prolongé
en 1879 et en 1894, s’appliquait aux phares de Créte et ne
cessa pas de leur être applicable après la réalisation de l’auto-
nomie crétoise. On laissa donc la Société Collas & Michel conti-
nuer d'assurer l'entretien des phares existants, après que les
rênes du gouvernement furent passées entre les mains des auto-
rités locales, mais il semble qu'aucun phare nouveau n'ait été
construit. Des négociations se poursuivirent, de 1903 à IQII, au
sujet de l'établissement de phares à Spada et à Elaphonissi ;
au cours de ces négociations, les gouvernements de certains
Etats maritimes, pour des raisons qui n’ont pas été indiquées,
s’adressèrent eux-mêmes à ce sujet au Gouvernement ottoman.
Ce fait n'autorise pas à tirer de conclusion quant au déposi-
taire du pouvoir local; le Gouvernement crétois refusa fina-
lement d’autoriser la construction, et l'affaire n’aboutit pas.
Lors de l'expiration, en 1924, du contrat de 1860, tel qu’il
avait été prolongé en 1870 et en 1804, le Gouvernement hellénique
n’admit nullement que le contrat du rer/14 avril 1913 fût appli-
cable à la Crète; en fait, il prit en mains la construction de
phares en Crète (Série C,'n° 74, p. 212).

La situation de la Crète, à l’égard du contrat du rer/14 avril 1013,
peut se comparer à celle de l’île de Chypre à l'égard du contrat
du 30 juin/12 juillet 1879. Par la Convention du 4 juin 1878,
le Sultan consentit à laisser occuper et administrer l’île de
Chypre par la Grande-Bretagne ; une annexe à cette convention,
datée du ie juillet 1878, envisageait l'évacuation de l’île par
la Grande-Bretagne sous certaines conditions. Incontestablement,
Vile de Chypre continua à faire partie de l’Empire ottoman et
demeura soumise à la souveraineté du Sultan durant la période
d'occupation, jusqu’à ce qu'elle ait été annexée par la Grande-
Bretagne, le 5 novembre 1914. L’annexion fut reconnue par la
Turquie dans l’article 20 du Traité de paix signé à Lausanne
le 24 juillet 1923. Le contrat des phares, du 8/20 août 1860,
s’appliquait aux trois phares de l’île de Chypre, et il ressort
d’une déclaration de l'Office du Secrétariat colonial de Chypre
(Mémoire hellénique, p. 65) que, lors de l'occupation britan-
nique, « les concessionnaires ont été autorisés par le Gouver-
nement britannique à continuer l'exercice de leurs privilèges,
mais, à l'expiration de la concession survenue le 4 septembre 1884,
une délivrance formelle des phares au gouvernement de l’île a
eu. lieu ». Apparemment, on n’a pas prétendu qu'à partir du
4 septembre 1884 le contrat de 1860, prolongé en 1879, ait

N

continué à être applicable aux phares de l'île de Chypre.

On doit donc, semble-t-il, conclure qu’à la date du rer/14 avril
1913 ni le Sultan ni le Gouvernement ottoman n'avait le
pouvoir de prolonger le contrat de concession, alors en existence,

38
1209 . A/B 71 (PHARES EN CRÈTE, ETC.). — OP. HUDSON

pour les phares de Crète et des flots adjacents. En conséquence,
que la Crète doive être considérée comme ayant été détachée
de l’Empire ottoman soit avant soit après les guerres balka-
niques, il est impossible d’invoquer l’article 9 du Protocole XII
comme étant la base de la subrogation de la Grèce dans les
droits et charges incombant à la Turquie, en vertu du contrat
du xe/14 avril 1913, dans la mesure où ce contrat concerne
les phares de Crète et des îlots adjacents.

Partant de ce point de vue, la Cour devrait refuser de dire
que le contrat du zrer/14 avril 1913 « est dûment intervenu et
partant est opérant vis-à-vis du Gouvernement hellénique » en
ce qui concerne les phares situés dans les territoires de Crète,
y compris les flots adjacents,

x

x

Le régime autonome institué à Samos en 1835 différait a
certains égards de celui de la Crète. S’il est vrai qu’à l'origine
il était dû à l’intercession de la France, de la Grande-Bretagne:
et de la Russie {1 Young, « Corps de Droit ottoman », p. 114),
il dépendait de la volonté expresse du Sultan et reposait sur
les dispositions du Hatt du 23 août 1832 ainsi que sur les dis-
positions complémentaires du Hatt du 16 septembre 1852, ren-
dus l’un et l’autre par le Sultan. Le premier de ces décrets
qualifie l’île de Samos de « partie des États héréditaires » du
Sultan. A la différence de la Crète, Samos était astreinte à.
payer à la Sublime-Porte un tribut annuel. S'il est vrai que le
gouvernement de la principauté exerçait sur les affaires locales
un contrôle étendu, un doute subsiste sur le point de savoir si,
en matière de relations extérieures, Samos avait obtenu une
indépendance comparable à celle de la Crète. À cet égard, tou-
tefois, on peut relever qu'en 1926, le Tribunal arbitral mixte gréco-
bulgare estima qu’un navire battant pavillon samien devait être
traité comme un navire neutre, durant une guerre dans laquelle la.
Turquie avait le caractère de belligérant. (Katrantsios v. Bulgaria,
7 Recueil des Décisions des Tribunaux arbitraux mixtes, p. 39.)

L’autonomie de Samos se maintint pendant presque quatre-
vingts ans. L’article 5 du Traité non ratifié de Londres, du
17/30 mai 1913, prévoyait que les chefs de six Etats européens
statueraient sur le sort de l’île; cette disposition fut main-
tenue entre la Gréce et la Turquie par Varticle 15 du Traité
d’Athénes du re/14 novembre 1913. Trois mois plus tard, le
13 février 1914, les Gouvernements des six Etats décidérent de
remettre l'île à la Grèce; cette décision fut confirmée par
l’article 12 du Traité de paix signé à Lausanne le 24 juillet 1923.

Si l’autonomie possédée par Samos était étendue, voire com-
plète — cela est admis (Mémoire français, p. 33)
commerciale et maritime, le Gouvernement samien cependant ne

39

          
130 A/B 71 (PHARES EN CRÈTE, ETC.). — OP. HUDSON

prit pas en mains le contrôle de l’administration des phares et
n’intervint pas dans l'exécution, à Samos, par Collas & Michel,
des contrats conclus par cette société avec le Gouvernement
ottoman. Le contrat de 1860, dans son annexe A (Série C,
n° 74, p. 382), prévoyait la création du feu de Vathi 4 Samos,
et le Gouvernement hellénique admet (#bid., p. 210) que ce feu
fut établi en 1890 ; il doit donc avoir été établi en vertu du
contrat de concession de 1860, prolongé en 1879. Le Gouverne-
ment hellénique admet également que le feu de Tigani fut
établi à Samos en 1912; ceci doit avoir été fait en vertu du
contrat de 1860, prolongé en 1879 et en 1894. En réponse à
une question qui lui avait été posée, l’agent du Gouvernement
français a indiqué que la Société Collas & Michel entretint ces
deux feux jusqu’en 19135 et perçut des droits de phares jusqu’à
une date plus récente ; enfin que, ni le Gouvernement samien
ni le Gouvernement hellénique ne souleva d’objection contre
Vapplication des contrats.

Ces faits exercent une portée sur le degré d’autonomie
dont jouissait l’île de Samos. Etant donnée leur existence,
il est impossible de dire qu’à la date du 1er/14 avril 1913,
le Sultan ou le Gouvernement ottoman ne disposait pas du
‘pouvoir juridique de prolonger la concession de la Société
Cellas & Michel pour les phares de Samos. Les mêmes faits
disposent également d’une thèse soutenue par l’agent du Gou-
vernement hellénique et selon laquelle, étant donnée l’autonomie
possédée par Samos, les parties au contrat du rer/r4 avril 1913
mentendaient pas que ledit contrat dat s'appliquer à cette île.

Il s'ensuit que, quelle que soit la manière de voir adoptée
quant au sens de l'expression «détachés », dans le cinquième
alinéa du compromis du 28 août 1936 et dans l'article 9 du
Protocole XII, Samos ne fut détachée de l'Empire ottoman
qu’à la suite des guerres balkaniques. Comme le contrat de 1913,
pour les phares de Samos, n'était pas wéra vives de la part
du Sultan ou du Gouvernement ottoman, la Grèce, par l’arti-
cle g du Protocole XII, se trouve subrogée dans les droits et
charges incombant à la Turquie, en vertu de ce contrat, pour
ce qui est desdits phares.

Ceci oblige à dire que le contrat du ret/rq4 avril 1913 «est
dûment intervenu et partant est opérant vis-a-vis du Gouver-
nement hellénique » en ce qui concerne les phares situés sur
le territoire de Samos. |

*
* *

Dans la mesure où l'indique la présente opinion, je ne puis
me rallier à l’arrêt de la Cour.

(Signé) MANLEY O. Hupson.

40
